DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “while mixing the raw material and a carrier gas in the vaporizer” in lines 4-5. It does not appear the specification offers support for the step of mixing a siloxane raw material with a carrier gas. The siloxane raw material is a liquid and it is not mixed with the carrier gas. Instead, it would appear the carrier gas is mixed with the vaporized raw material or the gas of the raw material, as the function of a carrier gas in a vaporizer is to carry the raw material vapor/gas and not the actual liquid raw material. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (2019/0241458) in view of Williams (5,632,797) and Iinuma et al. (JP 05-170472 machine translation).  Sato teaches a method for manufacturing a porous glass base material (a porous preform) for optical fiber, the method comprising supplying an organic siloxane raw material gas, such as octamethyl cyclotetrasiloxane (OMCTS), from a raw material source and mixing with a carrier gas to form a mixed gas, supplying the mixed gas to a burner located in a manufacturing apparatus for optical fiber preforms ([0022], [0029]-[0030], [0036]-[0037])), reacting the OMCTS through a combustion reaction to form SiO2 fine particles, and depositing the SiO2 particles on a starting member ([0027], [0053]). Sato further teaches when the burner is located outside of the efficient portions of the preform, the raw material gas cease being supplied to the burner and a purge gas is supplied to the raw material supply pipe of the burner instead ([0054]-[0055], [0059]). Sato teaches continuously providing for an oxyhydrogen flame at the burner outlet, regardless of whether the raw material gas is supplied to the burner or not ([0050]). Thus, the purge gas is supplied to the burner while producing a flame. Sato teaches subsequently reducing the purge gas and begin supplying the raw material gas to the burner for deposition ([0047], [0056]-[0057]). Although, not explicitly discussed, the continuous burning of the flame, while the purge gas is supplied, results in pre-heating of the burner and the inside of the manufacturing apparatus. As mention, when deposition is performed, the purge gas is switched off and the raw material gas is supplied. Thus, this step suggest preheating the burner and apparatus before starting the supply of the raw material gas to the burner. Furthermore, a temperature of the flame or burner is not mentioned; however, it would have been obvious to one of ordinary skill in the art at the time of the invention to have expected the outer surface of the burner to be higher than 60°C, as a flame is produced. 
Sato further teaches an example wherein the purge gas is supplied into the raw material gas supply pipe at an initial flow rate of 35-45 L/min ([0088]). Sato further teaches the volume V2 of the inner volume of the burner and the inner volume raw material gas pipe 12 is about 25 ml ([0072]). This provide for a ratio of the purge gas flow rate to the volume V2 of 1400/min, calculated from (35 L/min)/0.025L. Although the volume V2 includes the volume of the raw material gas pipe 12, this example satisfies the claim limitation of Q/V > 350/min, and even Q/V > 450/min, because the value of the ratio would be even greater than 1400/min if just the volume of the raw material gas supply pipe from a burner inlet to a burner outlet is used. 
Sato teaches supplying an organic siloxane raw material gas, but doesn’t specify a vaporizing step.  Williams teaches a method for manufacturing a porous glass base material for optical fiber, the method comprising supplying an organic siloxane raw material to a burner, reacting the raw material to form SiO2 particles for deposition onto a starting member (col. 1 lines 12-28, col. 3 lines 61-64). Williams further teaches supplying the organic siloxane raw material, such as OMCTS, from a raw material tank to a vaporizer, vaporizing the raw material and mixing with an inert gas, before supplying to the burner (col. 3 lines 43-47, 55-60, figure 1). Williams teaches an organic siloxane raw material, such as OMCTS is preferred halide-free silicon containing raw material (col. 1 lines 56-65). Furthermore, OMCTS is in a liquid state when stored in the raw material tank and needs to be changed into a gas before delivering to burner (col. 2 lines 1-10). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for a vaporizer to vaporize the organic siloxane raw material of Sato and mixed with a carrier gas, to convert the raw material in to gaseous state for delivery to the burner for reaction.
Sato teaches the purge gas is an inert gas ([0039]), but is silent regarding using purge gas that is heated to a temperature greater than 60°C. Iinuma teaches a method for making a porous glass base material for optical fiber, the method comprising supplying an organic siloxane raw material to a burner, reaction the raw material to form SiO2 particles for deposition onto a starting member ([0002], [0007]). Iinuma also teaches supplying an inert gas to the burner. Iimuna teaches supplying the inert gas at a temperature of 150°C or higher prevents a decrease in surface temperature of the burner tip ([0008]). Sato teaches keeping the burner hot with a flame even when supply of the raw material gas to the burner is stopped to promptly start reaction of the raw material gas when it is started again ([0050]). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for the inert gas of Sato to be supplied to the raw material supply pipe of the burner to be preheated to a temperature of at least 150°C, which is greater than 60°C, to prevent a decrease in temperature at the burner tip, keeping it reaction ready. 
Regarding claim 3, Sato and Williams teaches the organic siloxane raw material is octamethylcyclotetrasiloxane ([0029], col. 3 lines 44-45, respectively).
Regarding claim 4, Sato teaches the purge gas purges the raw material gas from burner ([0059]), which suggests supplying the purge gas (inert gas) through a raw material introduction pipe to the burner in order for it to be purged, and Iinuma teaches supplying the inert gas at a temperature of 150°C ([0007]).
Response to Arguments
Applicant's arguments filed July 12, 2022 have been fully considered but they are not persuasive. On page 4 of the remarks, applicant argues Sato’s method can only preheat the burner but not capable of preheating the inside of the piping from the raw material gas supply pipe to the burner. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., preheating of the pipe from the raw material gas supply) is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Instead the claim recites heating the burner and the manufacturing apparatus. 
Applicant further argues the Sato does not teach preheating before the start of a batch production. Again, it is noted that the features upon which applicant relies (i.e., preheating before a batch process) is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claim in interpreted broadly as a step of heating the burner and apparatus before a step of supplying raw material gas to the burner.  
Applicant further argues Sato discloses a second purge gas flow rate of 1.5-3.0 L/min, which provides for a Q/V ration that outside the claimed range. Sato may teach a second purge gas flow rate, but Sato also teaches a first purge gas flow rate that satisfies the claimed ratio, as discussed in the rejection. Even if the purge gas is flowed at the first flow rate for short period of time, the claim is broadly interpreted to include a purge gas flow rate at any moment in the manufacture process that satisfies the claim ratio. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741